DETAILED ACTION

Claims 17-36 are pending.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and...103 (or as subject to pre-AFA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not he considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority


Acknownledgment is made of the claim for priority or continuation and divisional applications under 35 U.S.C. 120.





Information Disclosure Statement

The information disclosure statements provided complies with the provisions of MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.  A signed copy of the form is attached.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 17-36 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,001,151.  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA 1963).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  Omission of a reference element of step whose function is not needed would be obvious to one of ordinary skill in the art.
Hence, it is obvious that the claimed combination or the more narrow claims of the patent would encompass the broader claimed combination of the claims of the instant application.

Claim Rejections - 35 USC § 103

The following is a quotation of U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 17-36 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 20200262305).

 As per claim 17, Suzuki et al. (US 20200262305) teaches an electric vehicle (see Fig. 1, element 100 and pars. [0037 and 0043]) charging system 
    PNG
    media_image1.png
    768
    502
    media_image1.png
    Greyscale
(see par. [0019, 0034, 0042-0043, 0066-0056 and 0061-0064]) comprising: an electric vehicle (see Fig. 1, element 100 and pars. [0037 and 0043]) comprising a motor (see par. [0037], it is understood that the electrical vehicle contains motor(s)), the motor (see par. [0037], it is understood that the electrical vehicle contains motor(s)) being configured to provide a motive force (see par. [0010], wherein stopping has been taken as braking which also contains force) to rotate a wheel (see Fig. 1, for the wheels) of the electric vehicle (see Fig. 1, element 100 and pars. [0037 and 0043]); a battery (see par. [0019, 0034, 0042-0043, 0066-0056 and 0061-0064]); and a controller circuit (see Fig. 1, element 110, and Figs. 2 and 4) configured to control the motor (see par. [0037], it is understood that the electrical vehicle contains motor(s)) to substantially run in a regenerative mode (it’s known for a vehicle to have generative mode whether the car is hybrid, non-hybrid and electrical) to generate power to charge the battery (see par. [0019, 0034, 0042-0043, 0066-0056 and 0061-0064]). Although, the above limitations are disclosed from different embodiments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of different embodiments of Suzuki et al. into the intended end result, thereby improving the power generation system for physically-coupled vehicles as a whole.
It is well settled that it is obviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. See In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).
  
As per claim 18, Suzuki et al. teaches wherein the power is generated when the electric vehicle (see Fig. 1, element 100 and pars. [0037 and 0043]) is under tow by another vehicle (see Fig. 1, element 100 and pars. [0037 and 0043]).
  
As per claim 19, Suzuki et al. teaches wherein the power is generated by towing the electric vehicle (see Fig. 1, element 100 and pars. [0037 and 0043]) by another vehicle (see Fig. 1, element 100 and pars. [0037 and 0043]).  

As per claim 20, Suzuki et al. teaches wherein the power is generated equally over a distance to be travelled by the electric vehicle (see Fig. 1, element 100 and pars. [0037 and 0043]).  

As per claim 21, Suzuki et al. teaches wherein the power is generated equally over a distance that the electric vehicle (see Fig. 1, element 100 and pars. [0037 and 0043]) is towed by another vehicle (see Fig. 1, element 100 and pars. [0037 and 0043]).  

As per claim 22, Suzuki et al. teaches wherein the power is generated equally over a predetermined distance (see Fig. 1, wherein the arrows have shown wireless communication which contains predetermined distance) to be travelled by the -3-Applicant: AK Motorcars Inc.Inventor: Eric Breen Preliminary Amendment1822-2 DIV CON electric vehicle (see Fig. 1, element 100 and pars. [0037 and 0043]) by towing the electric vehicle (see Fig. 1, element 100 and pars. [0037 and 0043]) by another vehicle (see Fig. 1, element 100 and pars. [0037 and 0043]) the predetermined distance (see Fig. 1, wherein the arrows have shown wireless communication which contains predetermined distance).  

As per claim 23, Suzuki et al. teaches wherein the motor (see par. [0037], it is understood that the electrical vehicle contains motor(s)) is positioned in the wheel (see Fig. 1, for the wheels).  

As per claim 24, Suzuki et al. teaches wherein the motor (see par. [0037], it is understood that the electrical vehicle contains motor(s)) is positioned in a hub of the wheel (see Fig. 1, for the wheels).  

As per claim 25, Suzuki et al. teaches wherein the controller circuit (see Fig. 1, element 110, and Figs. 2 and 4) is configured to: determine trip distance information (TDI) corresponding to a predetermined distance (see Fig. 1, wherein the arrows have shown wireless communication which contains predetermined distance) to be travelled by the electric vehicle (see Fig. 1, element 100 and pars. [0037 and 0043]) when under tow by another vehicle (see Fig. 1, element 100 and pars. [0037 and 0043]), determine charge amount information (CAI) for the battery (see par. [0019, 0034, 0042-0043, 0066-0056 and 0061-0064]) based upon a capacity of the battery (see par. [0019, 0034, 0042-0043, 0066-0056 and 0061-0064]) and a current charge of the battery (see par. [0019, 0034, 0042-0043, 0066-0056 and 0061-0064]), determine rate of charge information (RCI (SEE PAR. [0058])) to be generated by the motor (see par. [0037], it is understood that the electrical vehicle contains motor(s)) in accordance with the TDI and CAI, the RCI (SEE PAR. [0058]) determining a rate of charge of the battery (see par. [0019, 0034, 0042-0043, 0066-0056 and 0061-0064]) over the predetermined distance (see Fig. 1, wherein the arrows have shown wireless communication which contains predetermined distance), and control charging of the battery (see par. [0019, 0034, 0042-0043, 0066-0056 and 0061-0064]) in accordance with the RCI (SEE PAR. [0058]).  

As per claim 26, Suzuki et al. teaches wherein the battery (see par. [0019, 0034, 0042-0043, 0066-0056 and 0061-0064]) is configured to power the motor (see par. [0037], it is understood that the electrical vehicle contains motor(s)).  

As per claim 27, Suzuki et al. teaches wherein a braking operation of the electric vehicle (see Fig. 1, element 100 and pars. [0037 and 0043]) causes the motor (see par. [0037], it is understood that the electrical vehicle contains motor(s)) to substantially run in the regenerative mode (it’s known for a vehicle to have generative mode whether the car is hybrid, non-hybrid and electrical).  

As per claim 28, Suzuki et al. teaches wherein the motor (see par. [0037], it is understood that the electrical vehicle contains motor(s)) creates a regenerative braking force when the traction motor (see par. [0037], it is understood that the electrical vehicle contains motor(s)) substantially runs in the regenerative mode (it’s known for a vehicle to have generative mode whether the car is hybrid, non-hybrid and electrical).  

As per claim 29, Suzuki et al. teaches wherein charging the battery (see par. [0019, 0034, 0042-0043, 0066-0056 and 0061-0064]) comprises absorbing kinetic energy from the wheel (see Fig. 1, for the wheels).  

As per claim 30, Suzuki et al. teaches wherein the motor (see par. [0037], it is understood that the electrical vehicle contains motor(s)) is a traction motor (see par. [0037], it is understood that the electrical vehicle contains motor(s)).  

As per claim 31, Suzuki et al. teaches an electric vehicle (see Fig. 1, element 100 and pars. [0037 and 0043]) charging system (see par. [0019, 0034, 0042-0043, 0066-0056 and 0061-0064]) comprising: an electric vehicle (see Fig. 1, element 100 and pars. [0037 and 0043]) comprising a motor (see par. [0037], it is understood that the electrical vehicle contains motor(s)) and a wheel (see Fig. 1, for the wheels), the motor (see par. [0037], it is understood that the electrical vehicle contains motor(s)) being coupled to the wheel (see Fig. 1, for the wheels), the motor (see par. [0037], it is understood that the electrical vehicle contains motor(s)) being configured to provide a motive force (see par. [0010], wherein stopping has been taken as braking which also contains force) to rotate the wheel (see Fig. 1, for the wheels); a battery (see par. [0019, 0034, 0042-0043, 0066-0056 and 0061-0064]); and a controller circuit (see Fig. 1, element 110, and Figs. 2 and 4) configured to control the motor (see par. [0037], it is understood that the electrical vehicle contains motor(s)) while the electric vehicle (see Fig. 1, element 100 and pars. [0037 and 0043]) is being towed by a second vehicle (see Fig. 1, element 100 and pars. [0037 and 0043]) such that electric vehicle (see Fig. 1, element 100 and pars. [0037 and 0043]) performs regenerative braking to generate power to charge the battery (see par. [0019, 0034, 0042-0043, 0066-0056 and 0061-0064]).  Although, the above limitations are disclosed from different embodiments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of different embodiments of Suzuki et al. into the intended end result, thereby improving the power generation system for physically-coupled vehicles as a whole.
It is well settled that it is obviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. See In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).

As per claim 32, Suzuki et al. teaches wherein the power is generated equally over a distance that the electric vehicle (see Fig. 1, element 100 and pars. [0037 and 0043]) is towed by the second vehicle (see Fig. 1, element 100 and pars. [0037 and 0043]). 
 
As per claim 33, Suzuki et al. teaches wherein the power is generated equally over a distance to be travelled by the electric vehicle (see Fig. 1, element 100 and pars. [0037 and 0043]) by towing the electric vehicle (see Fig. 1, element 100 and pars. [0037 and 0043]) by the second vehicle the distance (see Fig. 1, element 100 and pars. [0037 and 0043]). 
 
As per claim 34, Suzuki et al. teaches wherein the motor (see par. [0037], it is understood that the electrical vehicle contains motor(s)) is positioned in a hub of the wheel (see Fig. 1, for the wheels).  

As per claim 35, Suzuki et al. teaches wherein the battery (see par. [0019, 0034, 0042-0043, 0066-0056 and 0061-0064]) is configured to power the motor (see par. [0037], it is understood that the electrical vehicle contains motor(s)). 
 
As per claim 36, Suzuki et al. teaches an electric vehicle (see Fig. 1, element 100 and pars. [0037 and 0043]) charging system (see par. [0019, 0034, 0042-0043, 0066-0056 and 0061-0064]) comprising: an electric vehicle (see Fig. 1, element 100 and pars. [0037 and 0043]) comprising a traction motor (see par. [0037], it is understood that the electrical vehicle contains motor(s)) and a wheel (see Fig. 1, for the wheels), the traction motor (see par. [0037], it is understood that the electrical vehicle contains motor(s)) being positioned in a hub of the wheel (see Fig. 1, for the wheels), the traction motor (see par. [0037], it is understood that the electrical vehicle contains motor(s)) being configured to provide a motive force (see par. [0010], wherein stopping has been taken as braking which also contains force) to rotate the wheel (see Fig. 1, for the wheels); a battery (see par. [0019, 0034, 0042-0043, 0066-0056 and 0061-0064]) configured to power the traction motor (see par. [0037], it is understood that the electrical vehicle contains motor(s)); and a controller circuit (see Fig. 1, element 110, and Figs. 2 and 4) configured to control the traction motor (see par. [0037], it is understood that the electrical vehicle contains motor(s)) while the electric vehicle (see Fig. 1, element 100 and pars. [0037 and 0043]) is being towed by a second vehicle (see Fig. 1, element 100 and pars. [0037 and 0043]) such that electric vehicle (see Fig. 1, element 100 and pars. [0037 and 0043]) performs regenerative braking to generate power to charge the battery (see par. [0019, 0034, 0042-0043, 0066-0056 and 0061-0064]), wherein the power is generated equally over a predetermined distance (see Fig. 1, wherein the arrows have shown wireless communication which contains predetermined distance) to be travelled by the electric vehicle (see Fig. 1, element 100 and pars. [0037 and 0043]) by towing the electric vehicle (see Fig. 1, element 100 and pars. [0037 and 0043]) by the second vehicle (see Fig. 1, element 100 and pars. [0037 and 0043]) the predetermined distance (see Fig. 1, wherein the arrows have shown wireless communication which contains predetermined distance). Although, the above limitations are disclosed from different embodiments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of different embodiments of Suzuki et al. into the intended end result, thereby improving the power generation system for physically-coupled vehicles as a whole.
It is well settled that it is obviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. See In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO L-892.
US-10611247 is directed to “An electric vehicle, comprising: at least one traction motor configured to provide a motive force to rotate at least one wheel of the electric vehicle to propel the electric wheeled vehicle; at least one battery pack comprising a plurality of battery cells and configured to power the at least one traction motor; and at least one controller circuit configured to: determine trip distance information (TDI) corresponding to a predetermined distance to be traveled by the electric vehicle when under tow by another vehicle, determine charge amount information (CAI) for the battery pack based upon a capacity of the battery pack and a current charge of the battery pack, determine rate of charge information (RCI) to be generated by the at least one traction motor in accordance with the TDI and CAI, the RCI determining a rate of charge of the at least one battery pack over the predetermined distance, and
control charging of the at least one battery pack in accordance with the RCI.”;
US-20200262305 is directed to “Apparatus, systems, and methods described herein relate generally to on-the-go entity-to-entity charging in transportation systems. A method can include determining charge levels, current positions, and transport speeds for an electric vehicle (EV), identifying one or more EVs in need of charging, and mobilizing a nearby EV for on-the-go peer-to-peer charging. A processor, with a memory including computer program code, can be configured to receive current charge level data for mobile battery-powered entities, identify one or more EVs to be charged and one or more other EVs that have excess charge to transfer, and send charging instructions to the EVs. A routing and charge transaction scheduling algorithm can be used to optimize the route of one or more battery-powered entities and to schedule charge transactions between EVs and/or a charging entity.”;
Chan et al., is directed to “Development of Packaging and Electrical Interfacing for Electrical Vehicles;
Permana et al., is directed to “Study of Supercapacitor Utilization on Regenerative Braking System: Design and Simulation”;
Mathur et al., is directed to “A hybrid electric vehicle with incorporation of VaReB technology”;
Haghbin et al., is directed to “An Integrated 20-kW Motor Drive and Isolated Battery Charger for Plug-In Vehicles”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone number is (571)272-6964.  The examiner can normally be reached on Work 9:00 AM to 7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-3976.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image2.png
    275
    275
    media_image2.png
    Greyscale
			






/McDieunel Marc/
Primary Examiner, Art Unit 3664B